PER CURIAM.
We reverse and remand with directions for further proceedings in accordance with our opinion in Davis v. State, 529 So.2d 732 (Fla. 4th DCA 1988). We certify the following question as one of great public importance:
SHOULD THE HOLDING IN UNITED STATES V. LEON, 468 U.S. 897, 104 S.CT. 3405, 82 L.ED.2D 677 (1984), CREATING AN EXCEPTION TO THE FEDERAL EXCLUSIONARY RULE BE APPLIED TO THE EXCLUSIONARY PROVISIONS CONTAINED IN THE FLORIDA WIRETAP STATUTE, CHAPTER 934, FLORIDA STATUTES (1985)?
ANSTEAD, LETTS and WALDEN, JJ., concur.